DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 15/756,094, now abandoned, which is a national stage entry of PCT/IB2016/055050 filed August 24, 2016 which claims priority from U.S. Provisional Application No. 62/250,574, filed on November 4, 2015, U.S. Provisional Application No. 62/243,337 filed on October 19, 2015, and U.S. Provisional Application No. 62/211,080 filed on August 28, 2015. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-16, 18, 21-24, 26 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Caenepeel et al. WO 2015/070224 A2 (Provided on IDS) in view of Furet et al. U.S. Patent No. 8,815,926 B2 (Provided on IDS).
Claims 1-10, 13-16, 18, 21-24, 26 and 28-40 of the instant application claim a pharmaceutical combination comprising an MDM2 inhibitor such as (6S)-5-(5-Chloro-1-methyl-2-oxo-1,2-dihydropyridin-3-yl)-6-(4-chlorophenyl)-2-(2,4-dimethoxypyrimidin-5-yl)-1-(propan-2-yl)-5,6-dihydropyrrolo[3,4-d]imidazol-4(1H)-one, or a pharmaceutically acceptable salt thereof and a MEK inhibitor such as trametinib, and/or a BCL-2 inhibitor such as ABT-737, ABT-263 (navitoclax), ABT-199 or a pharmaceutically acceptable salt thereof, and further comprising an EGFR inhibitor such as erlotinib, a PI3K inhibitor, a BRAF inhibitor such as dabrafenib, paclitaxel, or a CDK4/6 inhibitor, for the treatment of various types of cancer.
Caenepeel et al. teaches combination therapy for the treatment of various cancers wherein the combination therapy comprises a pharmaceutical composition containing an MDM2 inhibitor and one or more pharmaceutically active agents for the treatment of cancer (abstract).  
Caenepeel et al. specifically teaches combining an MDM2 inhibitor with a BCL-2 inhibitor such as navitoclax, or ABT-199 for the treatment of cancer (page 18 line 7-page 23 line 17; page 89 lines18-21).  Caenepeel et al. further teaches that various types of cancers can be treated with the combinations disclosed therein (page 54 lines 14-33).  Caenepeel et al. further teaches that the MDM2 inhibitor can be combined with other agents such as a BRAF inhibitor including dabrafenib; a MEK inhibitor including trametinib; or a PI3K inhibitor including a PI3K selective inhibitor (page 2 line 19-page 18 line 6).  Caenepeel et al. further teaches that the MDM2 inhibitors can be combined with CDK4/6 inhibitors (page 89 lines 14-16).  Caenepeel et al. further teaches that the MDM2 compounds can be combined with tyrosine kinase inhibitors such as erlotinib and lapatinib (page 89 lines 31-34).  Caenepeel et al. specifically teaches combining the MDM2 inhibitor with ABT-199 or navitoclax (pages 113 and 122-123).  Caenepeel et al. specifically teaches combining the MDM2 inhibitor with the MEK inhibitor trametinib (pages 106-107 and 115-116).
Caenepeel et al. further teaches that the compounds and other pharmaceutically active compounds can be administered orally, parenterally, etc. and the compositions may be formulated with other pharmaceutically acceptable excipients (page 91 line 15- page 93 line 13).
Caenepeel et al. does not teach that the MDM2 inhibitor is (6S)-5-(5-Chloro-1-methyl-2-oxo-1,2-dihydropyridin-3-yl)-6-(4-chlorophenyl)-2-(2,4-dimethoxypyrimidin-5-yl)-1-(propan-2-yl)-5,6-dihydropyrrolo[3,4-d]imidazol-4(1H)-one. Caenepeel et al. does not teach further combing the compounds with paclitaxel.
Furet et al. teaches a novel class of imidazopyrrolidinone compounds that inhibit the MDM2/p53 and/or MDM4/p53 interaction and in particular potent inhibition of the MDM2/p53 interaction (column 2 lines 1-5). In particular, the compounds of Furet et al. act as inhibitors of MDM2 interaction with p53 by binding to MDM2, and/or act as inhibitors of MDM4 interaction with p53 by binding to MDM4 (column 2 lines 5-9).  Furet et al. teaches compounds of formula (I) which disturb the binding interaction between p53 and MDM2 leading to cell cycle arrest or cell apoptosis (column 65 lines 42-66).  Furet et al. teaches that the compounds can be used to sensitize tumor cells to one or more additional pharmaceutically active agents such as inducers of apoptosis and/or cell cycle arrest (column 66 lines 1-3).  Furet et al. further teaches that the compounds may be administered with regulators of apoptosis such as compounds that decrease or inhibit BCL-2 family members such as ABT-263 (column 66 lines 11-13 and 44, column 71 lines 46-49).  Furet et al. further teaches that the compounds may be administered with microtubule active compounds such as taxane compounds including paclitaxel (column 66 lines 11-16 and  column 67 lines 63-66).  Furet et al. specifically teaches the MDM2 inhibitor as claimed in the instant claims (Example 102 column 181).  Example 102 inhibits the p53-MDM2 interaction with an IC50 of 0.23 nM (column 381).  Furet et al. specifically selected example 102 to crystallize and further characterize (column 374-375).  Furet et al. specifically claims example 102 as a particularly preferred MDM2 inhibitor (claims 18 and 22).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Caenepeel et al. which teaches combining an MDM2 inhibitor with a BCL-2 inhibitor such as ABT-199 or navitoclax for the treatment of various cancers, with the teachings of Furet et al. which teaches potent MDM2 inhibitors including the compounds as claimed in the instant claims which may be combined with other antiproliferative agents including regulators of apoptosis such as compounds that inhibit or decrease BCL-2 family members. Therefore, an ordinary skilled artisan would have been motivated to combine the MDM2 inhibitors of Furet et al. with ABT-199 or navitoclax and/or a MEK inhibitor such as trametinib according to the teachings of Caenepeel et al. with a reasonable expectation of similar or improved success in the treatment of a variety of cancers.  Moreover, an ordinary skilled artisan would have been motivated to combine the MDM2 inhibitor and ABT-199, navitoclax and/or MEK inhibitors such as trametinib with other compounds taught in Caenepeel et al. which are known in the art to be useful for the treatment of a variety of cancers.  Thus one would have been motivated to combine erlotinib, a PI3K inhibitor, a BRAF, and/or a CDK4/6 inhibitor with the combination of the MDM2 inhibitor and ABT-199 or navitoclax and/or the MEK inhibitor trametinib with a reasonable expectation of improved success in the treatment or cancer.  Furthermore, since Furet et al. teaches that other compounds including taxanes such as paclitaxel can be combined with the MDM2 inhibitor for the treatment of cancer, an ordinary skilled artisan would have been further motivated to combine the compounds with paclitaxel with a reasonable expectation of providing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Claims 21-23 are rendered obvious since the prior art teaches combining components for the treatment of cancer and therefore it would be within the skill of an ordinary artisan to optimize the manner in which the drugs are administered such that optimal results are achieved.  Thus in the absence of secondary considerations such as unexpected results, simultaneous or sequential administration in a fixed or non-fixed combination is rendered obvious.  
With respect to the claimed limitations wherein the pharmaceutical combination is for the treatment of cancer as claimed in claims 26 and 29-40, Caenepeel et al. specifically teaches that the combinations are useful for the treatment of a variety of cancers.  In addition, it is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Therefore, since the combination of claim 1 is rendered obvious, the combination rendered obvious over the cited prior art teachings will necessarily be useful for the treatment of the same cancers as claimed in instant claims 26 and 29-40 since the prior art renders obvious a combination comprising the same compounds as claimed.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Caenepeel et al. WO 2015/070224 A2 (Provided on IDS) in view of Furet et al. U.S. Patent No. 8,815,926 B2 (Provided on IDS) as applied to claims 1-10, 13-16, 18, 21-24, 26 and 28-40 above and further in view of Fairhurst et al. U.S. Patent No. 8,227,462 B2 (Provided on IDS).
Claims 11 and 12 of the instant application claim further administering a specific PI3K inhibitor (S)-Pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), or any pharmaceutically acceptable salt thereof.
Caenepeel et al. in view of Furet et al. is as set forth above.
Although Caenepeel et al. in view of Furet et al. teach administration of a PI3K inhibitor, the specific PI3K inhibitor of claims 11 and 12 are not taught.
However, prior to the effective filing date of the instant application, Fairhurst et al. taught that the claimed compound was known in the art as a PI3K inhibitor useful for the treatment of cancer (abstract and claims 1-5).
Accordingly, prior to the effective filing date of the instant application, selecting the PI3K inhibitor of Fairhurst et al. for the combination rendered obvious over the teachings of Caenepeel et al. in view of Furet et al. would have been seen as selecting an obvious alternative to yield predictable results and within the purview of an ordinary skilled artisan practicing the invention.  Thus claims 11 and 12 are rendered obvious in view of the cited prior art teachings.

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caenepeel et al. WO 2015/070224 A2 (Provided on IDS) in view of Furet et al. U.S. Patent No. 8,815,926 B2 (Provided on IDS) as applied to claims 1-10, 13-16, 18, 21-24, 26 and 28-40 above and further in view of Zou et al. (Molecular Cancer Therapeutics, 11(4) April 2012, pages 1036-1047) (Provided on IDS).
Claims 19 and 20 of the instant application claim further administering a cMET inhibitor such as PF-04217903.
Caenepeel et al. in view of Furet et al. is as set forth above.
Caenepeel et al. in view of Furet et al. do not teach further administering a cMET inhibitor such as PF-04217903.
However, prior to the effective filing date of the instant application, Zou et al. taught that the cMET inhibitor PF-04217903 was known in the art to be useful for the treatment of a variety of cancers (abstract).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine a cMET inhibitor such as PF-04217903 with the combination of the MDM2 inhibitor and ABT-199 rendered obvious over the prior art for the treatment of cancer with a reasonable expectation of improved success in the treatment or cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus claims 19 and 20 are rendered obvious in view of the cited prior art teachings.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Caenepeel et al. WO 2015/070224 A2 (Provided on IDS) in view of Furet et al. U.S. Patent No. 8,815,926 B2 (Provided on IDS) as applied to claims 1-10, 13-16, 18, 21-24, 26 and 28-40  above and further in view of Brain et al. U.S. Patent No. 8,415,355 B2 (Provided on IDS).
Claim 17 of the instant application claims further administering a specific CDK4/6 inhibitor 7-cyclopentyl-N,N-dimethyl-2-((5-(piperazin-1-yl)pyridin-2-yl)amino)-7H-pyrrolo[2,3-d]pyrimidine-6-carboxamide, or a pharmaceutically acceptable salt thereof.
Caenepeel et al. in view of Furet et al. is as set forth above.
Although Caenepeel et al. in view of Furet et al. teach administration of a CDK4/6 inhibitor, the specific CDK4/6 inhibitor of claim 17 is not taught.
However, prior to the effective filing date of the instant application, Brain et al. taught that the claimed compound 7-cyclopentyl-N,N-dimethyl-2-((5-(piperazin-1-yl)pyridin-2-yl)amino)-7H-pyrrolo[2,3-d]pyrimidine-6-carboxamide was known in the art as a CDK4 inhibitor useful for the treatment of cancer (abstract and claims 1-6).
Accordingly, prior to the effective filing date of the instant application, selecting the CDK4 inhibitor of Brain et al. to be added to the combination rendered obvious over the teachings of Caenepeel et al. in view of Furet et al. would have been seen as selecting an obvious alternative to yield predictable results and within the purview of an ordinary skilled artisan practicing the invention.  Thus claim 17 is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 25, 27 and 41 are canceled.  Claims 1-24, 26 and 28-40 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM